DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 13 July 2022.
Claims 1-23 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.

Applicant argues (see page 12):
First, said portions of Luo refer to a pre-programming pulse that produces a "00" or "11" in MLC data. Id. at [0067]. The pre-programming pulse of Luo is described as a "first phase is a pre- programming phase where all the memory cells to be erased are brought up to a certain voltage level (e.g., 11, 00), a second phase erases all bits to zero power, and a final phase verifies that the cell was erased." Id. at [0060]. 
In contrast, Applicants claims require at least one soft erase pulse, and not a pre- programming pulse as described by the cited portions of Luo. Soft erase pulses as described in Applicant's specification introduce distribution overlaps in the different levels.
The Examiner respectfully disagrees.  While the terminology used by LUO and applicant differs (soft erase vs pre-programming) the functionality is the same.  LUO discloses that the pre-programming phase is the first step in an erase process (see [0063]).  This phase is executed to prevent the data in those cells from being recovered (see [0068]).  This is the same function that is provided by applicant’s soft erase pulse.

Applicant’s arguments with respect to claim(s) 1, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided an additional reference regarding flash memory cells containing multiple pages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUO (U.S. Patent Application Publication #2019/0066799) in view of YANG (U.S. Patent Application Publication #2020/0133767).

1. LUO discloses A storage system comprising: a group of multi-level memory cells (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi-level memory cell comprising multiple pages (see YANG below); and control circuitry (see [0025]: memory device which includes a memory array and a memory controller) configured to: receive an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset of the group of multi-level memory cells (see [0065]: data destruction performed on one or more individual pages {first subset}); and in response to the indication to selectively erase the first data, provide at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).
YANG discloses the following limitations that are not disclosed by LUO: each multi-level memory cell comprising multiple pages (see [0022]: a bit line for an MLC controls two pages, for a TLC is controls three pages).  Memory pages are a logical representation of the underlying physical memory cells.  The decision for memory cells to contain multiple pages is a matter of design choice.  There are a limited number of options for memory organization.  YANG discloses that one such known organization is to have MLC represent two pages and TLC represent three pages.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LUO to configure each memory cell to contain multiple pages, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification as this is a matter of design choice.  LUO and YANG are analogous/in the same field of endeavor as both references are directed to non-volatile memory systems with multi-level memory cells.

17. LUO discloses A method comprising: receiving, at control circuitry of a storage system (see [0025]: memory device which includes a memory array and a memory controller), an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset (see [0065]: data destruction performed on one or more individual pages {first subset}) of a group of multi-level memory cells of the storage system (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi- level memory cell comprising multiple pages  (see YANG below); and providing, in response the indication to selectively erase the first data, using the control circuitry, at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).
YANG discloses the following limitations that are not disclosed by LUO: each multi-level memory cell comprising multiple pages (see [0022]: a bit line for an MLC controls two pages, for a TLC is controls three pages).  Memory pages are a logical representation of the underlying physical memory cells.  The decision for memory cells to contain multiple pages is a matter of design choice.  There are a limited number of options for memory organization.  YANG discloses that one such known organization is to have MLC represent two pages and TLC represent three pages.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LUO to configure each memory cell to contain multiple pages, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification as this is a matter of design choice.  LUO and YANG are analogous/in the same field of endeavor as both references are directed to non-volatile memory systems with multi-level memory cells.

20. LUO discloses At least one non-transitory device-readable storage medium comprising instructions (see [0094]: computer-readable medium encoded with instructions) that, when executed by control circuitry of a storage system (see [0025]: memory device which includes a memory array and a memory controller), cause the storage system to perform operations comprising: receiving an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset (see [0065]: data destruction performed on one or more individual pages {first subset}) of a group of multi-level memory cells of the storage system (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi- level memory cell comprising multiple pages (see YANG below); and providing, in response the indication to selectively erase the first data, using the control circuitry, at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).
YANG discloses the following limitations that are not disclosed by LUO: each multi-level memory cell comprising multiple pages (see [0022]: a bit line for an MLC controls two pages, for a TLC is controls three pages).  Memory pages are a logical representation of the underlying physical memory cells.  The decision for memory cells to contain multiple pages is a matter of design choice.  There are a limited number of options for memory organization.  YANG discloses that one such known organization is to have MLC represent two pages and TLC represent three pages.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify LUO to configure each memory cell to contain multiple pages, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification as this is a matter of design choice.  LUO and YANG are analogous/in the same field of endeavor as both references are directed to non-volatile memory systems with multi-level memory cells.

21. The storage system of claim 1, wherein each multi-level memory cell comprises multiple pages, the multiple pages including a lower page and an upper page (see YANG [0022]: MLC and TLC contain multiple pages, the common term of art when referring to these pages is upper, middle and lower).

22. The storage system of claim 21, wherein each page of the multi-level memory cell comprises eight levels, the eight levels including level 0 (LO), level 1 (L1), level 2 (L2), level 3 (L3), level 4 (L4), level 5 (L5), level 6 (L6), and level 7 (L7) (see YANG [0022]: TLC pages would have eight voltage levels, since that is how flash memory functions).

Allowable Subject Matter
Claims 2-16, 18-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, “… determine, in response the indication to selectively erase the first data, a second subset of memory cells from the first subset that, in response to at least one soft erase pulse, alter a read output of the first data on the first page and maintain a read output of the remaining of the multiple pages, wherein, to provide the at least one soft erase pulse comprises to provide the at least one soft erase pulse to the second subset of memory cells to alter the first data stored on the first page while maintaining data on the remaining of the multiple pages.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“How SSD’s work: Architecture, TLC vs. MLC NAND, & Endurance”: this is provided for informational purposes to show the number of voltage levels used in each type of NAND cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136